Citation Nr: 0606444	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  02-01 834A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Evaluation of status post arthroscopic surgery times two, 
right knee, currently rated as 10 percent disabling.

2.  Evaluation of disc degeneration at L5-S1 of the low back, 
currently rated as 10 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The veteran had active service from April 1978 to April 1998.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland, which granted service connection for status post 
arthroscopic surgery times two, right knee, and assigned a 10 
percent rating effective September 1999.  In April 2003, the 
veteran offered testimony pertaining to this issue at a 
hearing in Washington, D.C., before the undersigned.  
Therefore, a CO hearing was already conducted.

This matter also comes to the Board from a February 2002 
rating decision which granted service connection for disc 
degeneration at L5-S1 of the low back, and assigned a 10 
percent rating effective February 2001.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
veteran.


REMAND

The Board notes that there has been a significant change in 
the law, with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  The VCAA is applicable to the 
veteran's claims.

The Board observes that in his October 2005 substantive 
appeal on the issue of the evaluation of his back disability, 
the veteran noted that his address had changed and that he 
had relocated to Pennsylvania.  He requested a local hearing 
before a decision review officer in Pennsylvania.  The RO 
with current jurisdiction should transfer such jurisdiction 
if appropriate, and the veteran should be scheduled for a 
hearing before a decision review officer.

On his substantive appeal, VA Form 9, received by the 
Baltimore RO in October 2005, the veteran indicated that he 
desired a hearing before the Board at a local VA office.  In 
an attached sheet, the veteran requested a local hearing 
before a decision review officer, as discussed above, and a 
hearing before the Board in Washington D.C.  The CO hearing 
was already conducted.

1.  The veteran is to be scheduled, in 
accordance with RO procedure, for a 
hearing at the RO before a decision 
review officer.  The RO should notify the 
veteran of the date, time and place of 
the hearing by letter mailed to his 
current address of record, which is 
located on his October 2005 substantive 
appeal.  All correspondence pertaining to 
this matter should be associated with the 
claims folder.

2.  The RO should schedule a Travel Board 
Hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.




	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 

